                         THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

                                       IN ADMIRALTY

INTERNATIONAL SHIP REPAIR
AND MARINE SERVICES, INC.,

       Plaintiff,                                        CASE NO.: 8:19-cv-00608-SDM-SPF
vs.

BARGE B. 265,

       Defendant, in rem.
________________________________/

       ANSWER AND AFFIRMATIVE DEFENSES TO VERIFIED COMPLAINT

       Defendant, Barge B. 265 (“Vessel”), and B. No. 265 Corporation, as owner of the Vessel

(“Owner”), by and through their undersigned counsel, per Supplemental Rule C(6), file their

Answer and Affirmative Defenses to the Verified Complaint (Dkt. 1), and respectfully state and

pray as follows:

       1.      Admit the allegations set forth in paragraph 1 of the Verified Complaint.

       2.      Admit the allegations set forth in paragraph 2 of the Verified Complaint.

       3.      Admit that the Vessel is currently within the district, but except as so admitted,

the remaining allegations set forth in paragraph 3 of the Verified Complaint call for legal

conclusions to which a response is not required. To the extent a response is required, the Vessel

and its Owner deny knowledge or information sufficient to form a belief as to the truth of the

remaining allegations set forth in paragraph 3 of the Verified Complaint.

       4.      Admit the Vessel was in ISR’s yard on or about November 5, 2018, but except as

so admitted, the remaining allegations set forth in paragraph 4 of the Verified Complaint call for
legal conclusions to which a response is not required. To the extent that a response is required,

the Vessel and its Owner deny knowledge or information sufficient to form a belief as to the

truth of the remaining allegations set forth in paragraph 4 of the Verified Complaint.

       5.      Deny the allegations set forth in paragraph 5 of the Verified Complaint.

       6.      Deny the allegations set forth in paragraph 6 of the Verified Complaint.

       7.      Deny the allegations set forth in paragraph 7 of the Verified Complaint.

       8.      Deny the allegations set forth in paragraph 8 of the Verified Complaint.

       9.      Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph 9 of the Verified Complaint.

                                  AFFIRMATIVE DEFENSES

       Defendant, Barge B. No. 265, and Vessel Owner, B. No. 265 Corporation, reiterate their

answers to the allegations in the Verified Complaint, and for their affirmative defenses, allege as

follows:

                               FIRST AFFIRMATIVE DEFENSE

       Plaintiff fails to state a claim for which relief can be granted.

                             SECOND AFFIRMATIVE DEFENSE

       Plaintiff failed to mitigate its damages and/or losses, if any.

                              THIRD AFFIRMATIVE DEFENSE

       The Vessel, its Owner, or interests, prior to the initiation of this action or the Vessel’s

arrest, discharged the lien which is the subject of Plaintiff’s complaint, in whole or in part.

       WHEREFORE, the Vessel and B. No. 265 Corporation, pray:

       1.      That the arrest of the Barge No. 265 be immediately lifted; and




                                                  2
       2.      That judgment be entered in favor of the Vessel and its Owner for the amount of

their damages, plus interest, prejudgment interest, costs and reasonable attorneys’ fees.




Dated: May 15, 2019                           Respectfully submitted,


                                         By: /s/ Whittni M. Hodges
                                             ROBERT B. BIRTHISEL
                                             Florida Bar No: 906654
                                             JULES V. MASSEE
                                             Florida Bar No: 41554
                                             jmassee@hamiltonmillerlaw.com
                                             WHITTNI M. HODGES
                                             Florida Bar No: 095602
                                             whodges@hamiltonmillerlaw.com
                                             HAMILTON, MILLER & BIRTHISEL, LLP
                                             100 S. Ashley Drive, Suite 1210
                                             Tampa, Florida 33602
                                             Tel: 813-223-1900 / Fax: 813-223-1933
                                             E-SERVICE: CBBserve@hamiltonmillerlaw.com
                                             Counsel for Defendant, in rem



                                CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on May 15, 2019, the foregoing document is being served on

all counsel of record or pro se parties identified on the below Service List, either via

transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized

manner for those counsel or parties who are not authorized to receive electronically Notices of

Electronic Filing.

                                              /s/ Whittni M. Hodges
                                              Attorney




                                                 3
                                        SERVICE LIST
                             CASE NO.: 8:19-cv-00608-SDM-SPF


PAUL E. PARRISH, ESQ.
Florida Bar No.: 373117
GRAY ROBINSON, PA
1795 West Nasa Blvd.
Melbourne, FL 32901
Tel: (321) 727-8100
Fax: (321) 984-4122
paul.parrish@gray-robinson.com
Counsel for Plaintiff, International Ship
Repair and Marine Services, Inc.




                                             4
